Jackson, Judge.
1. In this case it was said that the want of jurisdiction was waived. It cannot be waived so as to experiment upon the courts in respect to what persons come under certain tax laws. The Code prohibits judicial interference, and parties cannot give jurisdiction which the law expressly forbids.
2. This case is covered by the case of Decker et al. vs. McGowan, tax collector, just ruled, and reference to the facts reported, and to the decision there, will fully explain the principle which controls here.
Judgment affirmed.